NUMBER 13-01-478-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI - EDINBURG 

DENNIS COOK, Appellant,

v.
THE STATE OF TEXAS, Appellee.

On appeal from the 163rd District Court of Orange County, Texas
 

MEMORANDUM OPINION

Before Justices Hinojosa, Castillo, and Baird (1)
Opinion by Justice Baird

On September 29, 1995, the trial judge found sufficient evidence to substantiate appellant's guilt, but deferred such a
finding, and placed appellant on community supervision for five years.  The State's first amended motion to impose guilt
was filed on February 2, 1998.  A hearing on that motion was held on May 2, 2001.  At that hearing, appellant argued the
motion to impose guilt should not be heard because the State failed to exercise due diligence in apprehending appellant. 
The trial court rejected appellant's argument, granted the motion to impose guilt, found appellant guilty, assessed
punishment at 835 days, and gave appellant credit for 835 days of confinement.
 In a single point of error, appellant challenges the trial judge's due diligence determination.  However, article 42.12,
section 5(b) of the code of criminal procedure deprives this Court of jurisdiction to consider a challenge to a due diligence
determination arising from an adjudication of guilt hearing.  Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b)(Vernon Supp.
2003); Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999); Poledore v. State, 8 S.W.3d 22, 24 (Tex.
App.-Houston [14th Dist.], pet. ref'd).
 This appeal is dismissed for want of jurisdiction.


CHARLES F. BAIRD
Justice


Do not publish.  
Tex. R. App. P. 47.2(b).


Opinion delivered and filed this 
the 6th day of February, 2003.
1.  Former Court of Criminal Appeals Judge Charles F. Baird assigned to this Court by the Chief Justice of the Supreme
Court of Texas pursuant to Tex. Gov't Code Ann. § 74.003 (Vernon 1998).